ON REHEARING GRANTED

SCHOTT, Chief Judge.
In our original opinion we reversed defendant’s conviction on the theory that he was in the status of a recreational, not a commercial, oyster fisherman when he was apprehended. R.S. 56:424(C) provides that a recreational oyster fisherman is limited to no more than two sacks of oysters a day. Defendant stipulated that he took two and one half sacks of unculled sacks from the waters of the state. Consequently, he violated the statute and was properly convicted by the trial court.
Accordingly, the conviction and sentence are affirmed.

AFFIRMED.